Citation Nr: 1200974	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board also notes that the Veteran requested a decision review officer and travel Board hearing in connection with the current claim.  The Veteran subsequently withdrew his request in July 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back disorder.  The Veteran contends that his service as an artilleryman, which required extensive standing, lifting of heavy weights, and bending, caused his current back disorder.

The Veteran's claim for entitlement to service connection for a back condition was previously remanded by the Board in August 2010 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

Specifically, the August 2010 Board remand order instructed the RO as follows:

[A]rrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any back disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's back disorder since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any back disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

In a May 1955 examination for hospital treatment or domiciliary care report, the Veteran reported that while on active duty in Korea, he slipped in a hole and experienced pain in the right sacro-iliac region.  He reported that he was hospitalized for approximately six weeks and was relieved of duty.  He further reported that he continued to experience pain in the injured region.  

A review of the record does not reflect that the RO attempted to obtain these medical records.  Upon remand, the RO should request that the Veteran sufficiently identify the facility where he was hospitalized and the approximate dates of treatment records and then attempt to obtain the records.  

Private medical records show that the Veteran fell and injured his knee and his back in 1991.

In September 2010 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he began having back pain with pain radiating to the lower extremities since service.  He further reported that he did not obtain medical care because he was transferred to Germany.  The diagnoses were thoracolumbar spondylosis and lumbar stenosis.  The examiner opined that it was less likely as not that the Veteran's back condition was caused by or a result of service finding that there was no available documentation regarding back pain during service.  

As the September 2010 examiner did not consider the lay testimony regarding the Veteran's symptoms in service, the examination is insufficient.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran should be accorded another C&P examination.  

Although the RO requested the Veteran's records from the National Personnel Records Center, the RO should again attempt to request the Veteran's STRs from the appropriate agency and associate them with the claims file.  If the records are not located, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) and the Veteran should also be notified that he can submit alternate sources of evidence.  See Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In this case, the RO requested medical records from the Miami VA Medical Center (to include records from Oakland Park CBOC) dated from 1955 to August 15, 2001, and was informed that all available records were forwarded to the RO in September 2010.  The RO contacted the Veteran via telephone and learned that the veteran did not have copies of any treatment records from 1955 to August 15, 2001.  However, there is no indication in the report of contact that the Veteran was informed pursuant to 38 C.F.R. § 3.159(e) of the efforts VA made to obtain the records; a description of any further action that would be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence. 

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from November 9, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Inform the Veteran that medical records dated from 1955 to August 15, 2001, were unsuccessfully requested from the Miami VAMC pursuant to 38 C.F.R. § 3.159(e).  Provide notice to the appellant that explains the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence. 

2.  The RO should request service treatment records (STRs) pertaining to the Veteran from the appropriate agency.  

Efforts to obtain the Veteran's STRs must be detailed and the Veteran must be provided with notice of alternative evidence that he could submit in light of missing STRs and notice that the records could not be obtained pursuant to 38 C.F.R. § 3.159(e), if the records are not obtained.  

3.  Request that the Veteran provide information concerning his inpatient treatment in service, including the approximate dates of treatment and the facility.  Then, if sufficient information is provided, attempt to obtain through the appropriate channels the Veteran's in-service hospitalization records.  

4.  Associate with the claims folder VA medical records dating from November 9, 2010.  If no further treatment records exist, the claims file should be documented accordingly.

5.  Thereafter, schedule the Veteran for an examination with regard to his claim for service connection for a back disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe the problems he has had with his back since his discharge from active service.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current low back disability began in or is related to active military service.  In providing the opinion, the examiner should consider the Veteran's credible reports of symptoms in service that continued since his discharge from service.

6.  Ensure that the information and opinions provided by the examiner satisfy the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



